       Case 2:17-cv-00757-WHA-WC Document 44 Filed 05/27/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

MATTHEW BISHOP IVEY,                          )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    )   CIVIL ACTION NO. 2:17-CV-757-WHA
                                              )
RAYMOND RODGERS, SHERIFF,                     )
et al.,                                       )
                                              )
        Defendants.                           )

                                             ORDER

        On May 5, 2020, the Magistrate Judge filed a Recommendation to which no timely

objection have been filed. Doc. 43. Upon an independent review of the file in this case and upon

consideration of the Recommendation of the Magistrate Judge, it is

        ORDERED and ADJUDGED that the Recommendation of the Magistrate Judge is

ADOPTED, and this case be and is hereby DISMISSED as follows:

        1. Defendants’ motion to dismiss (Doc. 34) is GRANTED to the extent Defendants seek

dismissal of this case due to Plaintiff’s failure to properly exhaust an administrative remedy prior

to initiating this cause of action.

        2. This case is DISMISSED with prejudice under 42 U.S.C. ' 1997e(a) for Plaintiff’s

failure to properly exhaust an administrative remedy before seeking relief from this court.

        3. No costs are taxed.

        A separate Final Judgment will be entered.

        Done, this 27th day of May 2020.

                                        /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
